Citation Nr: 1422117	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lower back muscle sprain with chronic degenerative disc disease and chronic facet arthropathy of the lumbar spine.  

2.  Entitlement to an increased disability evaluation in excess of 10 percent for flexion contractures of the joints involving the left long finger.  

3.  Entitlement to service connection for depression, to include as secondary to the service-connected left finger disability.  

5.  Entitlement to service connection for loss of use of the left hand, to include as secondary to the service-connected left middle finger disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the course of the appeal, the Veteran's claims file was transferred to the RO in Houston, Texas.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in November 2010 and in September 2013, before the undersigned Veterans Law Judge.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC) dated April 2013.

The issues of entitlement to an increased disability evaluation in excess of 10 percent for flexion contractures of the joints involving the left long finger; service connection for depression, to include as secondary to the service-connected left middle finger disability; and service connection for loss of use of the left hand, to include as secondary to the service-connected left middle finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  
FINDINGS OF FACT

1.  The RO determined that new and material evidence had not been submitted to reopen the claim for service connection for lower back muscle sprain with chronic degenerative disc disease and chronic facet arthropathy of the lumbar spine in a May 2003 rating decision.  The Veteran was notified of this decision and of his appeal rights.  He did not appeal the decision.  

2.  The evidence since the May 2003 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for lower back muscle sprain with chronic degenerative disc disease and chronic facet arthropathy of the lumbar spine.  

3.  The competent and probative evidence of record does not show that the Veteran's lower back muscle sprain with chronic degenerative disc disease and chronic facet arthropathy of the lumbar spine is related to service.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied reopening the claim of service connection for lower back muscle sprain with chronic degenerative disc disease and chronic facet arthropathy of the lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302(b), 20.1103 (2013).  

2.  The evidence received since the May 2003 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013). 




3.  A lower back muscle sprain with chronic degenerative disc disease and chronic facet arthropathy of the lumbar spine was not incurred in service or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was issued a VCAA notice letter for his service connection claim in January 2006 and February 2006.  The letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The RO also provided notice regarding the disability evaluation and effective date elements of a service connection claim in a September 2006 VCAA letter.  Dingess, 19 Vet. App. at 473.  The January 2006 and February 2006 letters also provided notice regarding the Veteran's petition to reopen his claim for service connection for lower back muscle sprain with chronic degenerative disc disease and chronic facet arthropathy of the lumbar spine.  He was informed that new evidence must be evidence that was submitted to VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  The letters also explained that his claim was previously denied because there was no evidence of a current diagnosis for the claimed disability.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

For these reasons, VA has satisfied its duty to notify. 

The duty to assist provisions of the VCAA has also been met.  The claims file contains service treatment records (STRs) and post service treatment records.  
The RO provided the Veteran with VA examinations over the course of this appeal.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The claims file was reviewed by the examiners.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Claim
New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

In the May 2003 rating decision, which denied reopening the claim for service connection for a lower back muscle sprain, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, and results from a VA examination dated November 1980.  Service treatment records showed complaints for back pain.  In April 1977, the Veteran reported to sick call with complaints of back muscle pain.  He was assessed with a pulled muscle.  In August 1977, the Veteran returned to sick call with pain in his lower back lasting for one day after slipping on a wet floor while playing in a pool tournament.  The physician reported that the fall mentioned may be a reason for the back pain.  He was diagnosed with lower back muscle strain.  After discharge from service, VA outpatient treatment records contain no complaints, treatment, or diagnosis of a lower back muscle sprain, and results from the November 1980 VA examination found no residuals of a disease or injury relating to the back.  

The RO concluded that the Veteran failed to submit new and material evidence showing that his lower back muscle sprain was incurred in or aggravated during his military service.  The Veteran was properly notified of the May 2003 rating decision in May 2003, but did not enter a notice of disagreement (NOD) within one year of notice of the May 2003 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

New and material evidence to reopen the claim for service connection for a lower back muscle sprain with chronic degenerative disc disease and chronic facet arthropathy has been received.  Since the May 2003 rating decision, the evidence received into the record includes VA outpatient treatment records, results from VA examinations dated November 2010 and August 2011, and testimony during a DRO hearing dated November 2010 and a Board hearing dated September 2013.  

The Veteran testified at the DRO and Board hearings that his current low back disability originated in service.  He explained that he initially injured his back after pulling a large refrigeration unit with a group of fellow soldiers that fell on him, which resulted in him falling down the stairs.  The Veteran stated that he immediately sought treatment at sick call, and was placed on light duty for one week and prescribed medication thereafter.  He explained that a couple of months after being discharged from service, he sought treatment for his back, with surgery being performed in January 1981.  Since the in-service accident, the Veteran contends that he has constant lower back problems.  

VA outpatient treatment records contain diagnoses for the Veteran's current low back disability as well as the November 2010 and August 2011 VA examination reports.  This evidence is new because it has not been previously submitted.  The Veteran is competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, his DRO and Board hearing testimony is presumed credible for the limited purpose of reopening his claim.  Justus, 3 Vet. App. at 513.  Additionally, the Veteran has current diagnoses for his claimed low back disability, and two VA examiners have rendered opinions as to the etiology of his current low back disability.  The VA examination reports and VA outpatient treatment records are also material because they relate to the fact he has current disability for the claimed disorders, which is the reason his claim was previously denied.  

Reopening of the Veteran's the claim based on the receipt of new and material evidence is therefore warranted and is addressed below.  Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.  The Veteran's current diagnosis of degenerative disc disease of the lumbar spine is not for consideration based on continuity of symptomatology because it is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The medical evidence of record reflects that the Veteran is currently diagnosed with herniated nucleus pulposus of the lumbar spine, lumbar degenerative disc disease, and spondylosis.  See the November 2010 and August 2011 examination reports.  

As previously stated, the Veteran contends that his current low back disability is attributable to service.  At the September 2013 Board hearing, the Veteran testified that he initially injured his back after pulling a large refrigeration unit with a group of fellow soldiers that fell on him, which resulted in him falling down the stairs.  The Veteran stated that he immediately sought treatment at sick call and was placed on light duty for one week and prescribed medication thereafter.  He explained that a couple of months after being discharged from service, he sought treatment for his back with surgery being performed in January 1981.  Since the in-service accident, the Veteran contends that he has endured constant lower back problems and his current disabilities are related to his military service.  

The record confirms that the Veteran injured his back in service, but not according to the Veteran's description given at the September 2013 Board hearing.  In fact, service treatment records note the Veteran's visit to sick call in April 1977 with complaints of back muscle pain.  He was diagnosed with a pulled muscle.  He returned to sick call in several months later in August 1977 after slipping on a wet floor, which caused pain in his lower back.  After physical testing, he was diagnosed with lower back muscle strain.  Upon discharge from service, clinical evaluation of the Veteran's spine was normal, as reflected on the June 1980 report of medical examination at release from active duty (RAD).  

The first evidence of a low back disability after service is not shown in the record until April 1999, which is approximately 19 years after service discharge.  Specifically, in April 1999, the Veteran visited his local VA outpatient treatment facility with complaints of severe low back pain.  He explained that he has excruciating pain in his back, which has prevented him from sleep.  Upon physical examination of the Veteran, the VA physician noted severe pain while sitting, tenderness of the lumbosacral spine, and the presence of lumbosacral spasms.  X-rays revealed degenerative disc disease of the lumbosacral spine with no evidence of radiculopathy.  He was assessed with low back pain.  Although not dispositive by itself, the absence of any indication of a relevant medical complaint until many years after service is relevant in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In November 2010, the Veteran underwent a VA examination for his low back disability.  The Veteran complained of falling and incurring a low back injury during his military service in 1977.  The Veteran reported seeking medical attention and being diagnosed with a strain.  Upon physical examination of the Veteran, the VA examiner diagnosed him lumbar degenerative disc disease, spondylosis, large herniated disc at L4/L5 and L5/S1, and left radiculopathy.  The VA examiner concluded that it is "less likely as not" that the Veteran's current back disability is related to service.  The examiner explained that the medical evidence of record does not show chronicity of low back pain after the in-service complaints.  The examiner indicated that based on the medical evidence, the Veteran's in-service back problem resolved due to absence of back problems in the records until 1980.  Although the Veteran presented muscle spasm and evidence of mechanical pain one year after separation from service, degenerative disc disease was not found until 1993, more than 15 years after the in-service back incident.  The examiner further explained that degenerative disc disease is the gradual deterioration of the disc between the vertebrae and as people age, the composition of the cartilage of the body changes which also causes the discs and joints that stack the vertebrae to wear and tear over time.  A herniated disk is a disk that slips out of place or ruptures and may occur suddenly in an event such as a fall or an accident, or may occur gradually with the repetitive straining of the spine.  The examiner concluded that there is no medical literature to connect degenerative disc disease of the lumbar spine with falls and even though herniated discs are associated with falls or accidents, there is no evidence of any herniation symptoms during the Veteran's military service.  

In August 2011, the Veteran was afforded a second VA examination to determine the etiology of his low back disability.  The Veteran reported loss of mobility due to his back pain.  After review of the claims file and physical examination testing, the VA examiner diagnosed the Veteran with herniated nucleus pulposus of the lumbar spine.  The examiner concluded that the Veteran's current disability of the lumbosacral spine is not caused by or a result of his military service.  The examiner explained that service treatment records show the Veteran only being treated twice for his back in service, both times being for minor strains.  Although magnetic resonance imaging (MRI) testing in 1993 showed a herniated disk at L5, he was not symptomatic for such in service.  The examiner indicated that an accident occurred to his back after service which led to a herniated disk problem at L5.  

Collectively, the November 2010 and August 2011 VA opinions are highly probative evidence, as they relied on sufficient facts and data, provided a rationale for the opinion, and contain sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiners had the opportunity to review the claims file (as noted in the addendum) and examine the Veteran.  Therefore, service connection for a low back disability must be denied.  

The Veteran, as a layperson, is competent to report his observable symptoms of his low back, such as pain.  However, the question of whether his current low back disability is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a back disability, he is not competent to comment on the etiology of his current low back disability.  The competent medical evidence outweighs the Veteran's unsubstantiated lay reports regarding etiology.  

The preponderance of the evidence is against the Veteran's claim for service connection for lower back muscle sprain with chronic degenerative disc disease and chronic facet arthropathy of the lumbar spine, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2013).  Thus, the claim will be denied.  


ORDER

New and material evidence having been received, the claim for service connection for lower back muscle sprain with chronic degenerative disc disease and chronic facet arthropathy of the lumbar spine is reopened.  

Service connection for lower back muscle sprain with chronic degenerative disc disease and chronic facet arthropathy of the lumbar spine is denied.  



REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected flexion contractures of the joints involving the left long finger, obtain an opinion regarding the etiology of the Veteran's claimed loss of use of the left hand, and to associate with the Veteran's claims file or virtual e-file a missing VA examination report as it pertains to the Veteran's claim for service connection for depression, to include as secondary to the service-connected left middle finger disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment from the Michael E. DeBakey VA Medical Center in Houston, Texas.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Associate with the claims file the March 2013 VA examination report and addendum for the Veteran's claim for service connection for depression, to include as secondary to the service-connected left middle finger disability.  Failure to provide the above stated evidence warrants automatic rescheduling of a new VA examination and medical opinion to determine the etiology of the Veteran's claimed depression.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected flexion contractures of the joints involving the left long finger.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing of the left middle finger.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

The examiner must state whether the Veteran's right left long finger is ankylosed.  If ankylosed, state whether it is favorable or unfavorable and whether it is analogous to an amputation of that finger.  

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.   

The examiner must also express an opinion concerning whether there is loss of use of the left hand due to the service-connected left middle finger disability.  Loss of use exists where the Veteran would be better off with amputation at the site of election with prostheses in place.  

4.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


